   4:21-cr-03054-JMG-CRZ Doc # 41 Filed: 09/16/21 Page 1 of 1 - Page ID # 80




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            4:21CR3054

      vs.
                                                          ORDER
ENRIQUE STEVEN ABARCA,

                  Defendant.


      Defendant has moved to continue the trial, (Filing No. 39), because
Defendant needs additional time to investigate this case and prepare for trial.
Although the motion to continue is unopposed, based on the documents of
record, the court finds the motion should be denied. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 39), is denied.

      2)    The trial of this case remains set to commence before the Honorable
            John M. Gerrard, United States District Judge, in Courtroom 1, 100
            Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
            at 9:00 a.m. on September 27, 2021, or as soon thereafter as the
            case may be called, for a duration of four (4) trial days.


      September 16, 2021.
                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
